Citation Nr: 1214334	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating greater than 30 percent and a rating greater than 50 percent from November 9, 2010, forward, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In September 2010, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity but not deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7; 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

In the rating action on appeal, the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective from December 20, 2004.  In an October 2011 rating decision, the rating was increased to 50 percent, effective from November 9, 2010.  

The Veteran's psychiatric disability is rated under the rating formula for mental disorders.  Under this formula, a 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see also Richard v. Brown, 9 Vet. App. 266 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job). 

The Veteran has endorsed symptoms such as flashbacks, problems with intimacy, emotional isolation, sleep disturbance, paranoia, hyperstartle reflex, nervousness, social isolation, anxiety, depression, problems managing anger, difficulty concentrating, intrusive thoughts, and sleep impairment.  He has indicated that these symptoms have caused occupational impairment.  

An October 2004 VA treatment record reflects the Veteran's history that he had little contact with his siblings.  He did have relationships with his children and friends, however.  The Veteran reported that he was working.  Examination revealed that the Veteran was well-oriented and casually dressed with adequate hygiene.  Thought content was focused on work-related concerns, and the Veteran was noted to have anxiety related to work stressors and possible PTSD.  Attention, concentration, and memory appeared latent.  The Veteran was not suicidal or homicidal.  The Veteran showed little insight into PTSD, and the examiner indicated that the Veteran's past difficulties "suggest[ed] judgment may be poor at times."  Thought processes were linear, but the examiner believed the Veteran might have some comprehension issues.  The examiner explained that the Veteran did not appear to understand questions and that he had difficulty describing the symptoms associated with his PTSD.  The examiner stated that the Veteran "may be experiencing significant problems."  The examiner diagnosed the Veteran with occupational problem - need for security clearance; rule out PTSD and assigned a global assessment of functioning score of 65.  

A July 2005 VA examination record reflects the Veteran's history of constant symptoms since returning from Vietnam.  Some of the reported symptoms included checking the perimeter of his home at odd hours when he could not sleep, wishing he were dead, feeling exhausted, and screaming at his children and throwing whatever was in reach when he was angry.  He reported that he avoided personal interaction to prevent angry outbursts.  He also reported that he could not tolerate finding things out of place or dirty, and he stated that he cleaned the house three times a day to prevent dirt.  The Veteran denied participating in any recreational activities save fishing.  He reported that he worked but indicated that his job was in a military setting which exacerbated his symptoms, increased his anger, and decreased his concentration.  He indicated that he had to leave work early at times because of his symptoms.  He denied talking to anyone at work, and with the exception of his family, he denied having relationships with anyone.  He also denied having much enjoyment in life.  

Examination revealed that the Veteran had good ability to maintain personal hygiene and that he was oriented to person, place, and time.  He had good eye contact but would stop and look away when talking about traumatic events.  Thought process was linear, but the Veteran appeared to have "some difficulty" in expressing his feelings.  The Veteran explained that he had difficulty describing his feelings, which resulted in people often thinking he was standoffish or strange.  The Veteran reported auditory hallucinations but denied visual hallucinations, and there was no apparent delusion.  There was no violent behavior during the interview.  The Veteran reported chronic suicidal ideation with decompensation under stress, a history of past suicide attempt in 2000, and a history of remote thoughts of suicide in 1970.  He denied current homicidal ideation.  The Veteran was only able to recall 2/3 objects after three minutes; he was unable to spell "world" backward or do math.  No obsessive or ritualistic behavior was noticed during the interview, but the Veteran reported that he cleaned obsessively at home.  Speech had appropriate flow and volume, but the Veteran demonstrated hesitancy and would briefly halt when talking about traumatic events.  The Veteran reported episodic anxiety when reminded of war, and he described daily feelings of anger, depression, and anxiety around people.  The examiner noted that the Veteran had a history of significant anger management problems and indicated that the Veteran still had anger control issues, manifested by throwing things when irritated.  The examiner diagnosed the Veteran with PTSD with significant changes to personality and socialization and significant distress and impairment in social and occupational functioning due to symptoms such as depression, hypervigilance, hyperstartle, anger, mood lability, impulse control problems, difficulty in forming relationships, isolation, avoidance, flashbacks, and detachment.  The examiner assigned a GAF score of 45 and assessed the Veteran's PTSD as "severe."  

The Veteran participated in an inpatient PTSD program from June to July 2006.  Examinations in June 2006 revealed that the Veteran was well-groomed with full orientation, full affect, anxious mood, good judgment, normal memory, fair insight, normal speech, linear and goal-oriented thought, and no suicidal or homicidal ideation, hallucination, paranoia, delusions, or ideas of reference.  A GAF score of 44 was assigned.  The inpatient records indicate that the Veteran "made significant progress" while working the program, developing and maintaining positive relationships with all members of his group and improving his relationship with his children.  He was discharged with a GAF score of 50.  The discharge report indicates that the Veteran was considered stable to outpatient care, with no evidence of danger to self or others or inability to care appropriately for his own needs.  

An October 2006 VA treatment record reflects the Veteran's history of anxiety about his work situation due to a knee disorder and due to the projected end of his employer's job contract in January 2007.  The Veteran reported that he had been put on office duty because of his knee.  The examiner noted that affect was appropriate to the situation.  

A November 2006 VA examination record reflects the Veteran's history of continued symptoms of PTSD.  The Veteran stated that he continued to have problems with anger, particularly with authority figures, and he reported that he received a warning at work in 2005 due to his anger.  He also reported having poor relationships and limited social interaction due to anger issues, and he indicated that his only leisure pursuit was fishing.  He denied any violence in recent years.  Examination revealed that communication was impaired by anger.  There were no delusions or hallucinations.  The Veteran denied suicidal thoughts, plans, or intention but reported homicidal thoughts when angry.  Hygiene and orientation were normal, and there was no deficiency in memory.  Speech was normal.  The examiner noted that the Veteran had obsessive avoidance, safety-seeking, panic attacks in crowded places or when confined, and moderate depression and anxiety.  The examiner assessed the Veteran with moderate to severe symptoms and moderate difficulty in all areas and assigned a GAF score of 50.  

A January 2007 VA treatment record reflects the Veteran's history of increased anger stemming from workplace stress.  He reported that he recently had a conflict with one of the ship captains.  The Veteran indicated that he agreed to cover a fellow employee's shift but the other employee did not inform the captain and when the captain showed up, intoxicated, he started to yell at the Veteran for being on the ship.  The Captain then yelled at the Veteran the next day when the Captain called the ship and the next week when he saw the Veteran.  The Veteran indicated that when he was yelled at again, he became enraged and a fellow employee had to help remove him from the situation.  He stated he was not able to calm down until he saw his grandson when he got home.  Examination revealed angry mood, full affect, full orientation, normal speech, and linear and goal-directed thought with no suicidal or homicidal ideation, paranoia, hallucination, delusion, or ideas of reference.  The examiner assigned a GAF score of 55.  The examiner stated that although the Veteran remained angry at the situation at work, his anger had decreased and he had used appropriate measures to decrease his anger and keep it in check.  The examiner stated that the Veteran posed a low risk of harm to others at that time but that if the work situation did not improve, the anger might again increase.  

A February 2007 VA treatment record reflects the Veteran's history that his meeting with his boss went well and that the focus remained on the captain's problem with alcohol.  He indicated that his boss was impressed that he wrote down his concerns and did not lose control of his anger.  Examination revealed an angry mood, full affect, full orientation, normal speech, and linear and goal-oriented thought and no evidence of suicidal or homicidal ideation, hallucination, paranoia, delusions, or ideas of reference.  The examiner assigned a GAF score of 55.  

An April 2007 VA treatment record reflects the Veteran's history of continued problems at work.  The Veteran reported that he was written up twice by the boat captain for "relatively minor infractions."  The Veteran indicated that he became upset but was able to manage his anger.  His supervisor advised him to make some changes at work and give things time to settle down, which the Veteran felt was good advice that he planned to follow.  He stated that things were going well outside of work, and that although he kept mostly to himself, his family relationships remained good.  Examination revealed full orientation, full affect, normal speech, linear and goal-oriented thought, and no suicidal ideation, homicidal ideation, hallucination, paranoia, delusion, or ideas of reference.  The examiner assigned a GAF score of 58.  

A June 2007 VA treatment record reflects the Veteran's negative history as to anxiety, depression, or interpersonal relationship difficulties.  

In July 2007, the Veteran submitted a statement in which he reported that he was having problems at work due to his anger management problems, depression, anxiety around people, impairment of memory, and chronic sleep impairment due to his work schedule and medication  

A July 2007 VA treatment records reflects the Veteran's history of increased stress at work because he believed the captains of the boat he worked on were targeting him.  He reported he was written up at work for not wearing the proper uniform and for falling asleep at work.  Examination revealed full orientation, full affect, normal speech, and linear and goal-oriented thoughts and no suicidal ideation, homicidal ideation, hallucinations, paranoia, delusions, or ideas of reference.  The examiner assigned a GAF score of 55.  

An August 2007 VA examination record reflects the Veteran's history of continued occupational stressors and difficulty with anger.  The Veteran expressed feelings of resentment about his job, particularly with his boat's captains, who were approximately his age.  The Veteran "readily and forcefully modeled how he has challenged the authority of these captains," to include by calling them by their first names, cursing at them, and threatening them with physical harm.  The Veteran denied taking any time off work due to his PTSD symptoms or his anger.  He indicated that he did have "considerable" problems getting along with people at work and that he had on-going conflicts with several people.  The Veteran reported that he was written up twice in May, once for improper uniform for wearing his shirt untucked and wearing flip-flops instead of shoes and once for falling asleep at work.  The Veteran explained that he had fallen asleep because he had taken a Trazedone for pain relief.  

The Veteran reported having cordial relationships with his daughter and her husband and a very warm and loving relationship with his grandchild.  They all lived on the same property (in different houses) and saw each other for dinner.  The Veteran also reported seeing his older son and his family "frequently," four to five times a month, and feeling close to his nephew who was stationed in Iraq.  He denied any romantic relationships because he could not talk to women in a decent manner due to his anger issues and history of domestic violence.  The Veteran reported that he had friends, but he did not want to do anything with them because they were mostly drug users.  He stated that his preference was to interact socially with his family members.  He reported that he liked fishing but rarely went.  He denied having any real interests or activities other than his enjoyment of going to the beach with his son and grandchildren.  The Veteran denied any recent fights but he reported a history of fights in high school and of thinking of harming one of the captains at work over an incident in which he was accused of taking a table.  The Veteran reported that he had a bully club which he had added three-inch screws to which he kept in his car, and he indicated that he had thought of using the bully club on the captain on two separate occasions.  The Veteran denied any past suicide attempts but stated that he had occasional thoughts of suicide.  He reported that he was prevented from acting on these thoughts when he thought of his grandchildren.  

The examiner noted that the Veteran described frequent and serious anger management problems specific to his work situation.  The examiner further noted that the Veteran did not recognize how his behavior contributed to his ongoing work conflicts, only seeing himself as being treated unfairly and that the Veteran did not have any insight into how his behavior alienated people from him and only served to make it more difficult for him to get what he wanted.  The examiner added that the Veteran did not appear to recognize that he was doing anything wrong when he verbally assaulted or threatened coworkers and supervisors.  The examiner reported that the Veteran was motivated to work on controlling himself from reacting with physical violence.  The examiner noted that the Veteran described good relationships with his family members that he had close contact with and did not indicate having any problems getting along with them.  

Examination revealed that the Veteran was unable to communicate interactively in the usual give and take manner and that the Veteran did not seem to comprehend questions asked of him.  The examiner reported that the Veteran's answers, at times, were "quite surprising" in how off-message or how concrete they were.  At other times, however, the Veteran would talk at length as if needing to vent his anger even if he had not been asked about such a topic.  No psychotic process was observed.  The Veteran tended to avoid eye contact, keeping his head averted.  The Veteran would briefly make eye contact as questions were initiated, but once talking, he would look straight ahead at the wall.  At one point, while talking about a subject that seemed important to him, he was "very difficult" to interrupt and to direct to the question at hand as he would instead perseverate on the same thoughts until he had finished what he wanted to say.  He denied imminent suicidality, although he reported some thoughts of suicide because he saw himself living under a lot of pressure.  He reported wanting to cause harm to people who he viewed as interfering with his business or who were treating him unfairly.  The Veteran did not have an active plan to act on these thoughts, however, and he was aware of the consequences should he do so.  The Veteran was capable of self-care and activities of daily living and he was fully oriented.  In informal memory testing, the Veteran struggled with immediate recall of three objects, identifying the objects "very slowly," as if the task was extremely difficult.  After five minutes, the Veteran was able to recall two of the three objects.  The examiner stated that the Veteran seemed to have more problems fully understanding the demands of the task, especially initially, then to have a memory problem.  No obsessive or ritualistic behavior was observed or reported.  Speech was normal in rate and rhythm.  No panic attacks were reported or observed.  

The examiner stated that the Veteran appeared mildly depressed and fairly anxious, particularly over work stress and the ongoing conflicts he encounters at work and his nephew's safety in Iraq.  The examiner indicated that he Veteran did not have impairment of impulse control:  he stated that the Veteran has been able to control himself from acting on his thoughts and verbal threats of violence and that the Veteran was aware of the consequences of losing control and physically harming someone.  As for sleep impairment, the examiner noted that the Veteran reported working from 8:30 pm to 8:30 am, which required him to go to bed about 10 am.  The Veteran reported that he found it difficult to sleep at this time of day and that he would not be able to do so without taking the Trazedone he was prescribed.  The Veteran stated that he had increased the dose of this medication from a quarter tablet to a whole tablet.  He stated that he had trouble falling asleep due to worries about his job and his nephew and that once he fell asleep, he usually woke two to three times because of worry about getting up in time for work and memories of Vietnam.  When asked about nightmares, he identified having one at work recently.  He stated that he was awake, watching television, when he thought he heard a voice similar to the sound a patient in Vietnam would make when his tracheotomy tube needed cleaning.  He stated that he had nightmares while sleeping approximately two to three times a month.  When asked to provide an example of a nightmare, he stated that he "imagines" what is going to happen to his nephew in Iraq.  He stated that he recently dreamed of seeing his nephew flying over the Big Island in a helicopter and all of a sudden seeing a big puff of fire as he is shot down.  He also "imagines" seeing a friend of his that he trained with, missing his legs and arms and hurting.  The examiner stated that the Veteran had a severe anger management problem with little insight into his role in the problems he had with others and that mental status cognitive testing revealed highly concrete thinking and strong suggestion of auditory processing problems.  He noted that the Veteran was unable to calculate serial sevens and did poorly on spelling "world' front and backwards and defining proverbs.  The examiner stated that the Veteran's overall intelligence was estimated to fall in the below average to possibly borderline range of functioning and that his concrete thinking would obviously make it more difficult for him to understand complex or ambiguous situations and to consider alternative options to behaviors that are not working well for him.  

The examiner stated that while the Veteran did appear to continue to meet criteria for PTSD and would like to believe all of his occupational and social problems are due to PTSD, the anger the Veteran exhibited seemed to be a separate condition, not fully explainable to his having been in the war.  Furthermore, the examiner stated that the anger management problem was the more prevalent and impairing condition.  In conclusion, the examiner stated that the Veteran had undergone treatment for PTSD, which appeared to have benefited the Veteran, particularly by giving him an increased ability to control his anger.  The examiner noted that the Veteran continued to have frequent memories which made him sad and uncomfortable.  Nevertheless, the examiner believed that "much" of the Veteran's "greatest distress" was work-related and that the anger management problem responsible for his work problems was a separate condition.  The examiner stated that the Veteran maintained an attitude of defiance and believed it was his right to treat people he did not agree with disrespectfully and that he saw nothing wrong with threatening people with physical harm or verbally assailing them for relatively minor offenses.  The examiner stated that this attitude and lack of remorse did not appear to be the consequences of the Veteran's service as a medic in service but rather a preexisting condition.  The examiner stated that the Veteran's history of getting into many fights in high school and his family history of minor antisocial behavior provided additional evidence for this identification of the anger management problems as separate form PTSD.  The examiner added that the Veteran's poor intellectual reasoning and other cognitive deficits further contributed to his difficulty in learning more functional social and communication skills.  The examiner assigned a GAF score of 55 and stated that the Veteran's PTSD alone were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

November 2007 VA treatment records reflect the Veteran's history of anxiety and depression due to recently increased work stress.  The Veteran reported that he was having a difficult time getting along with coworkers and that he had gotten into an altercation with the time clerk, during which time he verbalized that he had a knife in his car which could cut off the time clerk's pants.  The Veteran reported having suicidal thoughts but no plans.  The Veteran was noted to be agitated when he discussed work issues, but he was easily calmed down and his behavior and thought-pattern became goal-directed.  The Veteran was determined to not be in evident self danger.  

The Veteran then quit his job.  Subsequent November and December 2007 VA treatment records reflect the Veteran's history that prior to quitting, he had been targeted for any little problem and getting in trouble every time.  He acknowledged that he did threaten someone at work in regards to an unfair pay issue.  He stated that he ultimately was asked to quit after testing positive for drugs.  He reported that with all of his problems at work, he did not care anymore and ended up drinking and smoking marijuana at work.  The Veteran indicated that he used the alcohol and drugs because he was so upset about the situation at work.  The Veteran described problems at work which the examiner believed were much more stressful than described in the rating decision.  The Veteran reported that bad things always seem to happen to him between November and February.  The Veteran stated that he was less stressed away from the job situation but he was having more intrusive memories, feeling more down, and ruminating on his situation.  He did not express any current homicidal ideation or suicidal plan but he did report a history of suicidal ideation on November 20, 2007, which resolved by November 27, 2007.  Range of affect was appropriate to the situation.    

Another VA examination was conducted in November 2010, pursuant to the Board remand.  The examination record reflects the Veteran's history of symptoms including recurrent thoughts of death or a suicide attempt plan, and depressed mood and sadness most of the day when triggered by seeing injured soldiers.  Examination revealed that the Veteran was appropriately dressed and groomed.  No remarkable affect, cognitions, or behaviors were observed.  He was socially appropriate and oriented to time, date, and place.  He was also engaged and focused on conversation, and speech was within normal parameters for content, speed, volume, and clarity.  Cognition was linear and logical with no remarkable feature observed.  The Veteran was unable to spell backwards or forwards.  There was no impairment of thought process or communication or inappropriate behavior.  The Veteran reported auditory hallucinations at night of people calling for their mothers as they were dying.  He denied any current suicidal or homicidal thoughts, ideations, or plans or intent.  Ability to maintain minimal personal hygiene was normal as was orientation to person, place, and time.  The Veteran was able to recall 4/4 objects following a short interval.  Rate and flow of speech was normal, and there were no panic attacks or impaired impulse control.  The examiner noted that the Veteran showered three times daily and washed his hands frequently due to medical training.  The examiner assessed the Veteran with PTSD and assigned a GAF score of 45.  The examiner opined that the Veteran experienced significant impairment in his daily life functioning due to his PTSD.  The examiner explained that the Veteran had difficulty controlling his anger and reacted impulsively when exposed to stress and conflict and noted that the Veteran had difficulty with multiple jobs, had been homicidal toward coworkers, and had been incarcerated for abuse.  The examiner indicated that clinical interview explored a range of possible causes of impulsive anger, but found it was likely that the anger was associated with PTSD.  The examiner reported that the Veteran experienced difficulty in a range of life functions associated with PTSD symptoms and had difficulty being around other people, carrying out family responsibilities, and handling stress or conflict without becoming overly angry and threatening.  The examiner reported that the Veteran's PTSD resulted in reduced reliability and productivity.  

After review of the evidence, the Board finds that a 50 percent rating is warranted for the entire appellate period based on the evidence of social withdrawal, problems controlling anger, and occupational impairment.  A rating higher than 50 percent is not warranted, however.  The Board acknowledges that the evidence dating during this period reflects the assignment of GAF scores between 44 and 65 and assessments of moderate-to-severe, significant, and severe symptoms.  GAF scores and examiners' assessments of the severity of the condition, must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned  See 38 C.F.R. § 4.126(a).  This is due, in part, because the scores and assessments are generally based on the Veteran's symptoms that particular day, rather than based on any long-term symptomatology.  

In this case, the Veteran's symptomatology does not more nearly approximate the disability picture contemplated by a rating in excess of 50 percent for PTSD.  There is no evidence of inability to function, disorientation, or neglect of personal hygiene and appearance; the Veteran generally has normal speech and thought process; and although the Veteran reports having episodes of anger, he is able to control that anger without episodes of violence.  The Board acknowledges that the Veteran has reported suicidal and homicidal ideation, social isolation, and difficulty maintaining work-place relationships, particularly with authority figures.  He is able to maintain good relationships with his family, however, and although he has indicated that he has suicidal and homicidal thoughts, these thoughts do not appear to be frequent and are not associated with intent or plan.  Additionally, although he is no longer working, the evidence indicates that he was terminated because of drug use rather than his PTSD per se, and the evidence includes no findings, or even histories, that the Veteran is unable to obtain or maintain any type of gainful employment.  The Board further acknowledges that the Veteran has reported auditory hallucinations and obsessional rituals related to cleaning.  The Veteran is able to control his behavior and to maintain contact with reality, however.  In sum, although the evidence demonstrates deficiencies in occupational and social functioning, mood, and judgment, the Board finds the overall impairment created by the Veteran's PTSD most nearly approximates the disability picture contemplated by a 50 percent schedular rating.  

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's PTSD is manifested by impairment in social and occupational functioning but those impairments are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met). 

The Board acknowledges that the Veteran is no longer employed.  He has not indicated that he unable to obtain or maintain employment because of his PTSD, however, and the record includes no medical findings indicative such unemployability due to the PTSD.  Thus, the Board an inferred claim for TDIU is not raised since there is no evidence of unemployability due to the PTSD.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In any event, the RO provided the appellant notice for the claim of increased initial rating by letters dated in February and March 2006, and the claim was readjudicated in a May 2007 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, provided VA examinations and obtained opinions as to the severity of the Veteran's PTSD, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  No prejudice results from the absence of any associated records, however, as the Veteran has not alleged that the records are relevant, the evidence already associated with the file indicates that the Veteran is in receipt of SSA benefits for a condition unrelated to the matter at hand (see November 2010 examination record), and any additional information the records could provide appears unnecessary as the record already contains ample information with which to rate the Veteran's psychiatric disability.   See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Based on the foregoing, any error in not obtaining SSA records is harmless.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


ORDER

A 50 percent rating for the entire appeal period, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


